Citation Nr: 1628926	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  11-25 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to eligibility for the purchase of an automobile and adaptive equipment, or adaptive equipment only.

2.  Entitlement to specially adapted housing.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to October 1985.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in May 2014.  A transcript of the hearing is associated with the electronic claims file.

In October 2014, the Board denied the Veteran's claim for a special home adaptation grant.  The Board also remanded the claims for eligibility for automobile and adaptive equipment and specially adapted housing to the Agency of Original Jurisdiction (AOJ) for additional development. The case has since returned to the Board for the purpose of appellate disposition.  

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

1. The Veteran is service-connected for residuals of a left knee injury, scoliosis of the lumbosacral spine, thoracic scoliosis, chronic furunculosis of the lower extremities, and hypertension.

2.  The Veteran has not sustained the loss, or permanent loss of use, of one or both feet, or one or both hands; permanent impairment of vision of both eyes; or ankylosis of one or both knees, or one or both hips, due to service-connected disabilities.

3.  The Veteran has loss of use of left lower extremity, together with residuals of organic disease or injury, which so affect the functions of balance or propulsion as to preclude locomotion without the aid of a wheelchair or other assistive device due to service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for a certificate of eligibility for an automobile and adaptive equipment and/or adaptive equipment have not been met.  38 U.S.C.A. § 3902, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.808 (2015).

2.  The criteria for specially adapted housing have been met. 38 U.S.C.A. §§ 2101, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.809 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

To the extent that the action taken herein below is fully favorable with respect to the claim for specially adapted housing, the Board finds that further discussion of the requirements of VCAA is not required at this time with respect to this claim.

In regard to the remaining claim, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his or her possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, the duty to notify was satisfied by March 2010 letters sent to the Veteran prior to adjudication by the RO. These letters also explained the evidence necessary to substantiate the claims and delineating the evidence VA would assist in obtaining and the evidence it was expected that she would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence. In this case, VA obtained the Veteran's service treatment records, VA treatment records and all identified and available private treatment records.  The Veteran was also provided with VA examinations as to her service-connected disabilities, which adequately revealed the current state of the Veteran's disabilities with regard to her claims for entitlement to eligibility for the purchase of automobile and adaptive equipment and specially adapted housing.  The December 2014 VA examinations thus comply with the Board's October 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While the examiner did not specifically indicate whether the Veteran's disabilities resulted in loss of use of one or both feet, as requested, the examiner's findings are sufficient for the Board to make a determination on this matter, and remand for further clarification is not warranted.

Moreover, the Veteran had the opportunity to present testimony at the May 2014 Board hearing.  During the hearing, the Veterans Law Judge clarified the issues on appeal, explained the applicable concepts, and suggested the submission of evidence or argument to support the Veteran's claims.  The actions of the Veterans Law Judge supplement the VCAA and comply with any related duties owed during a hearing.  38 C.F.R. § 3.103.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims on appeal are thus ready to be considered on the merits.

II.  Factual Background

The Veteran contends that she is unable to walk as a result of her service-connected disabilities.  

Service connection has previously been established for residuals of a left knee injury, scoliosis of the lumbosacral spine, thoracic scoliosis, chronic furunculosis of the lower extremities, and hypertension. Service connection was denied for a bilateral hip disorder and a right knee disorder by means of a March 2012 RO decision; the Veteran did not appeal that decision.

VA treatment records dated in 2009 reflect that the Veteran wore a left knee brace and walked with the assistance of a cane.

VA treatment records document that the Veteran was issued manual and motorized wheelchairs in January 2010.

In August 2010, a VA examiner noted that the Veteran had a manual wheelchair, as she had difficulty in ambulation due to arthritis in her knees and hips.  

On VA QTC examination in October 2011, the examiner noted that the Veteran's gait was abnormal due to hip and back pain.  She walked with a walker.  In regard to a tandem gait, the examiner noted that this gait was abnormal in that she was "unable to perform."  He indicated that this was due to hip and back pain.  She required use of a cane and walker for her hip and back pain.  

On VA treatment in May 2012, the Veteran was fitted for a lumbosacral corset.  

2013 VA physical therapy records reflect that the Veteran ambulated with use of a walker and used a wheelchair.  A February 2013 report indicates that the Veteran had arthritis in both knees and hips.  It was noted that she ambulated on her own with a cane and a knee brace.  She had no focal neurological deficits.  She used a motorized wheelchair.  The treatment provider also noted that the Veteran was status post right hip surgery and was to undergo surgery for the left hip.  

During the Veteran's May 2014 Board hearing, she testified that she was had loss of use of her lower extremities such that, while she had the ability to walk occasionally, she otherwise had to use a cane, walker, or scooter.  She indicated that she had to make various accommodations for her daily functions, including a special chair for cooking and a bedside table to get in and out of bed.  She expressed that it was not possible for her to ambulate without use of a cane, walker or scooter because of the risk of falling.  She reported that she wore a knee brace on a daily basis, and was never without an assistive device.  She reported that she could only stand for a few minutes with her crutches, and her back was in substantial pain during standing.  

Given that it is unclear whether the Veteran experienced loss of use of her lower extremities when only her service-connected disabilities are considered, the Board remanded the Veteran's claim in 2014 for VA examination.  

On VA examination in December 2014, the Veteran reported that she torn her left ACL in service, and had since undergone six surgeries.  She reported that she continued to experienced pain and instability of the left knee, and that the knee gave out on her.  She denied locking.  She admitted to pain with ascending and descending stairs, and endorsed increase in pain during flare-up.  

Range of motion testing revealed left knee flexion from 0 to 75 degrees, and extension from 75 to 0 degrees.  Range of motion was limited an additional 5 degrees on repetition for both flexion and extension due to pain.  There was no ankylosis.  Joint stability testing was normal.  

The examiner noted that she did not use any assistive device as a normal mode of locomotion, although occasional locomotion by other methods may be possible.  He also expressed that, due to the Veteran's left knee condition, there was not functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  

The examiner diagnosed left knee anterior cruciate ligament tear and degenerative arthritis.  With respect to functional impact, he noted that the Veteran was unemployed but stated that, if she were working, she would be hampered due to her inability to stand for prolonged periods without experiencing bilateral knee pain.

With respect to her back, the Veteran endorsed chronic back pain with occasional flare-ups. She stated that she was unable to bend or stoop without experiencing severe back pain.  

On examination, forward flexion was reduced to 75 degrees with pain, and to 70 degrees on repetitive testing.  There was tenderness in the paravertebral region of the lumbar and lumbosacral spine bilaterally.  The examiner noted that tenderness, guarding, and muscle spasm resulted in an abnormal gait or abnormal spinal contour.  Neurologically, strength and sensory examination revealed largely normal findings of the lower extremities, with hypoactive reflects of the bilateral knees and ankles.  Mild intermittent pain of the right and left lower extremities was noted. The examiner noted that both sciatic nerve roots were involved but not impacted to at least a mild degree.  There were no other neurological abnormalities due to the spine condition noted.  She did not use an assistive device as a normal mode of locomotion.  

The examiner expressed that, due to a thoracolumbar spine condition, there was not functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.   

The examiner diagnosed degenerative joint disease and degenerative disc disease of the lumbar spine.  He noted that the Veteran was not working, but she stated that she would be unable to do so due to the severity of the pain she experienced in her back.

The examiner also examined the service-connected furunculosis of the lower extremities, noting that the Veteran had recurrences approximately 3 to 4 times per year requiring treatment.  She stated that, when the lesions occurred, she experienced significant pain and would be unable to work during a flare-up.   In regard to the service-connected hypertension, the Veteran reported that the medications used for treatment caused her to urinate often and feel fatigued.
 
The examiner was asked to address whether the Veteran's service-connected disabilities alone or in combination had resulted in loss or permanent loss of use of one or both feet, loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair, or loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.

The examiner indicated that he thoroughly reviewed the claims file, including medical records, the Veteran's testimony, and physical examination.  He noted that the Veteran was service-connected for limitation of extension of the left knee, back strain, and limited motion of the dorsal spine.  As to the question of whether or not one or more of the Veteran's service-connected disabilities alone or in combination has resulted in loss or permanent loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair, the examiner opined in the affirmative.  He noted that the Veteran was unable to fully ambulate without the assistance of a left knee brace (external fixation device, a cane, crutches, or her wheelchair or electronic scooter).  

The examiner acknowledged that the Veteran's service-connected disabilities were compounded by the fact that she had undergone bilateral hip replacement surgery within the past five years.  Although, he understood that the Veteran's hip condition is not service connected, he found that one could reasonably conclude that this condition only worsened the extent of the aforementioned service connected conditions. The examiner noted that Veteran has undergone 6 previous left surgeries and has chronic left knee instability.  He indicated that the preponderance of medical literature suggested that the abnormal transference of stresses to the Veteran's knees secondary to her back condition could, over time, result in the development of pathologic changes in the weight bearing joints, i.e., knee joints; as well as the hips.

III.  Law and Analysis

The Veteran filed claims for eligibility for specially adapted housing and automobile and adaptive equipment, or adaptive equipment only in March 2010.  As indicated above, she has contended that she is unable to walk without assistance due to her service-connected disabilities.  She seeks accommodations for a wheelchair for a car and to make her home accessible for her wheelchair and other assistive devices. 

A. Automobile and Adaptive Equipment 

Financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  38 U.S.C.A. § 3902(a), (b).  The applicable regulation defines an "eligible person" as a veteran who is in receipt of compensation for disability resulting in the loss or permanent loss of use of one or both feet; the loss or permanent loss of use of one or both hands; or the permanent impairment of vision of both eyes.  38 C.F.R. § 3.808(b)(1)-(3). 

Permanent impairment of vision of both eyes includes central visual acuity of 20/200 or less in the better eye with corrective glasses, or central visual acuity of more than 20/2000 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye.  38 C.F.R. § 3.808(b)(3).

The term "permanent loss of use" is not defined in 38 C.F.R. § 3.808.  The term "loss of use of a hand or foot" is defined in another VA regulation as existing when "no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance."  38 C.F.R. § 3.350(a)(2).  That regulation also provides that the determination as to whether such loss of use exists will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc, in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  Id.  Examples given are extremely unfavorable complete ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 inches or more, complete paralysis of the external popliteal nerve, and consequent foot drop accompanied by characteristic organic changes.  

In order to be eligible for entitlement to adaptive equipment only, a Veteran must be in receipt of compensation for disability resulting in ankylosis of one or both knees or one or both hips.  38 C.F.R. § 3.808(b)(4).

Ankylosis is complete immobility of the knee joint in a fixed position, either favorable or unfavorable.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992).

Here, the evidence of record does not demonstrate that the Veteran experiences ankylosis of the left knee.  Various VA and private treatment records document complaint and treatment of the Veteran's left knee disability; however, there is no indication in these records of an assessment of ankylosis or that either knee is completely fixed or immobile, and the 2014 VA examiner specifically indicated that there was no ankylosis present.

On VA examination in December 2014, the Veteran was able to flex the left knee to 75 degrees and extend the knee to 0 degrees.  On repetitive motion testing, right knee flexion was to 70 degrees.  Functional loss on repetitive motion included pain.  The examiner indicated that functioning of the knee was not so diminished that amputation with prosthesis would equally serve the Veteran.   The examiner also indicated that functioning of the back did not cause leg disability so diminished that amputation with prosthesis would equally serve the Veteran.  Neurological examination of the lower extremity yielded largely normal findings.  

Accordingly, the Board finds that the Veteran's service connected left knee and lumbar spine disabilities do not cause permanent loss of use of either foot.  
The record further does not reflect, nor does the Veteran contend, the loss or permanent loss of use of one or both hands; or the permanent impairment of vision of both eyes meeting the criteria of 38 C.F.R. § 3.808(b)(3).

The Board has also considered the statements regarding the severity of her service-connected disabilities and the degree of impairment she faces as a result of his disabilities.  The Board notes that the Veteran is competent to state what she has personally experienced or observed, including his multiple joint pain, immobility, and difficulty with performing daily tasks.  The Board also finds these statements credible.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The medical evidence establishes that the Veteran has severe left knee and back impairments.  The Board recognizes that the Veteran's disabilities impact her mobility and activities of daily living.  However, absent a demonstration of permanent visual impairment, or loss of use of at least one hand or at least one foot, or ankylosis of one or both knees or hips-due to service-connected disability alone-the claim of eligibility for financial assistance in purchasing automobile and/or adaptive equipment must fail.  38 U.S.C.A. § 3902(a)(b); 38 C.F.R. § 3.808(b).  

Here, the medical evidence does not reflect the degree of impairment required for such eligibility.  The above evidence reflects that the Veteran's service-connected disabilities do not cause loss or permanent loss of use of one or both feet or one or both hands (whether under the definition in 38 C.F.R. § 3.350 or any other plausible definition of those terms), the permanent impairment of vision of both eyes, or ankylosis.  The Board has considered the Veteran's reports that she requires assistance for mobility and that she cannot stand for any significant period of time due to her knee and back pain.  In this regard, the Board finds the medical findings more probative. While these findings indicate impairment of the Veteran's ability to walk due to her left knee and back disabilities, they do not demonstrate loss of use of the foot.  Moreover, the record also demonstrates that the Veteran's mobility is also significantly limited by her non service-connected hip disabilities.

For the foregoing reasons, while the Board is sympathetic to the difficulties experienced by the Veteran as related in her written statements and hearing testimony, the preponderance of the evidence reflects that he does not meet the criteria for eligibility for the purchase of an automobile and adaptive equipment, or adaptive equipment only.  As the Board is beholden to the laws and regulations that apply to veterans claims, the claim must therefore be denied and the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

B.  Specially Adapted Housing

With respect to specially adapted housing, under the version of 38 C.F.R. § 3.809 in effect prior to October 25, 2010, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may be granted if a claimant is entitled to compensation for permanent and total disability due to: (1) the loss or loss of use of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. § 3.809(b) (2009).

Under the version of 38 C.F.R. § 3.809 which became effective on October 25, 2010, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may also be granted if a Veteran is entitled to compensation for permanent and total disability due to: (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 C.F.R. § 3.809(b) (2011).

Under the version of 38 C.F.R. § 3.809(d), which became effective on December 3, 2013, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may also be granted if the Veteran has service-connected ALS rated 100 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8017.  38 C.F.R. § 3.809(d) (2014).

The phrase "preclude locomotion" is defined as the necessity for regular and
constant use of, a wheelchair, braces, crutches or canes as a normal mode of
locomotion, although occasional locomotion by other methods may be possible. 38
C.F.R. § 3.809(c).

In this case, the record reflects that the Veteran uses a cane, walker, and wheelchair for ambulation on consistent basis.  While the Board observes that the December 2014 VA examiner indicated that the Veteran's left knee and/or back disability did not necessitate the regular and constant use of, a wheelchair, braces, crutches or canes as a normal mode of locomotion, although occasional locomotion by other methods may be possible, VA treatment records document continued use of such devices, and the Veteran testified that she uses a wheelchair or walker on a constant basis.  He also later indicated use of an assistive device in rendering his opinion.  Accordingly, the Board finds that the criteria for precluded locomotion have been met.  

Moreover, the December 2014 VA examiner opined that the Veteran's service-connected disabilities led to the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  There is no opinion to the contrary.

For the foregoing reasons, the Board finds that the criteria for entitlement to specially adapted housing have been met, and the claim must be granted.  


ORDER

Entitlement to eligibility for the purchase of an automobile and adaptive equipment, or adaptive equipment only is denied.

Entitlement to specially adapted housing is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


